Per Curiam.
Defendant, convicted of aggravated assault, Minn. St. 1969, § 609.225, subd. 2, contends on appeal from the conviction and from the district court’s order denying his petition for postconviction relief that (1) he should be discharged from custody because the state violated his right to a speedy trial, or (2) he should be permitted to withdraw his guilty plea upon which the conviction was based because, among other things, he was pressured into making the plea. After a careful review of the record, we conclude that neither contention has merit since the contrary findings on each issue by the postconviction court are amply sustained by the evidence.
Affirmed.
Mr. Justice Todd took no part in the consideration or decision of this case.